DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the amended filed on 9/7/22. 

1.	Claims 1-20 are pending.
2.	Claim 4 and 15-16 are objected to.
	Claims 5-11 and 17-20 are objected to based on their dependency on claim 4.
3.	Claims 1-3 and 12-14 are rejected.

Allowable Subject Matter
4.	Claims 4 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-11 and 17-20 are objected to based on their dependency on claim 4.

Response to Arguments
5.	Applicant's arguments filed 9/7/22 have been fully considered but they are not persuasive. 
Applicant states:
A:	The specification discloses the situation may include “presence of person” 
Response to A:  This specific limitation is not disclosed in the claims. The Applicant also mentions physical sensor associated with air conditioning, microwave oven and TV.  This also, is not mentioned in the claims. 
B:	The Office cannot demonstrate that any combination of Minato, Stewart and Sinha teaches or suggests all the elements recited in the claims as amended. 
Independent claim 1 is amended herein to recite, inter alia, "acquiring first virtual sensing data representative of a first determination result with respect to a situation surrounding the physical sensor, the first virtual sensing data including at least one of values of situation items, the situation items being items for segmentalizing and describing the situation" (emphasis added). 
Response to B:  The Examiner disagrees. Please see the modified rejection of claim 1 for the detailed specifics and teachings of the limitations noted.
C:	It necessarily cannot be demonstrated that Minto teaches or suggests that first virtual sensing data includes at least one of values of situation items, the situation items being items for segmentalizing and describing the situation recited in the independent claims as amended.
Response to C:  The Examiner disagrees. Please note the specific and modified details of claim 1.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minato et al., (Minato), US PGPub. No.: 20140214726.  

 	As per claim 1, Minato teaches a data generating apparatus comprising a processor configured with a program to perform operations, ((processor (system), program (application)) (para. 73; claim 12) comprising; acquiring physical sensing data acquired by a physical sensor observing a sensing target, (physical sensor considered real sensor) (para. 7; Fig. 1/S1); acquiring first virtual sensing data representative of a first determination result with respect to a situation surrounding the physical sensor, (if each of the real sensors SA and SB is arranged at a relatively short distance along a route such as a road, the sensing data of the virtual sensor U will have a significantly high reliability degree (result with respect to a situation (short distance) surrounding the sensor) (para. 96) the first virtual sensing data including at least one of values of situation items, (wherein the situation items comprise relatively short (value) distance) (para. 96) the situation items being items for segmentalizing and describing the situation, (wherein the situation items comprise relatively short distance which represents segmentalizing (of sensors SA and SB) and describing the situation (relatively short distance (situation noting distance comprises position))) (para. 96); acquiring a plurality of criteria determined for situation items which are determination targets, (plurality of criteria viewed as conditions; also see item of fig. 2 for plurality of criteria (listed under item); sensing area comprises target) (para. 17, 18, 21, 84; Fig. 2); selecting one of the acquired criteria, which corresponds to the first virtual sensing data, (via the real sensors SA and SB in the example of FIG. 7 each have a function of sensing a position (hence, selected criteria) of an object and the sensing areas do not overlap) (para. 94) which corresponds to the first virtual sensing data, (positional information acquired by virtual sensor) (para. 96, 98; Fig. 2); and determining the situation surrounding the physical sensor with respect to each of the situation items, based on the acquired physical sensing data, by using the selected criterion, (para. 96) and to generate second virtual sensing data representative of a second determination result with respect to the situation, (velocity (from time and position) and average generated) (para. 94-96; Fig. 7, Fig. 8).  

 	As per claim 2, the apparatus according to Claim 1, Minato teaches wherein the criterion includes a criterion value for at least one of raw data, and processed data thereof, of the physical sensing data, (via position of sensing area including latitude 35.0515) (Fig. 2).  

 	As per claim 12, Minato teaches a sensing apparatus comprising: the apparatus according to Claim 1, (device equipped with sensing data acquisition unit) (para. 16; Fig. 1); and the physical sensor, (real sensor) (para. 26).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minato et al., (Minato), US PGPub. No.: 20140214726 as applied to claims above in view of Sinha et al., (Sinha), US PGPub. No.: 20160360980.

 	As per claim 3, the apparatus according to Claim 1, Minato teaches wherein the criterion includes a pre-trained model created by performing machine learning that determines a situation from physical sensing data which is generated under a situation indicated by the first virtual sensing data associated with the criterion, (via  if each absolute value is below predetermined threshold values .delta.P and .delta.T, the virtual sensor U assesses that the transmit information from the real sensors SA and SB is information acquired from the same object at the same time and calculates an average value Pay between PA and PB) (para. 98),
Minato does not specifically teach criterion includes a pre-trained model created by performing machine learning.
However, Sinha teaches criterion includes a pre-trained model created by performing machine learning, (para. 60).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Minato, and Sinha in order to also include model which can be based on supplemental sensor data and predetermined criteria (manual labeling of training data for a machine learning model), (Sinha; para. 60). 
  
 12.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Minato et al., (Minato), US PGPub. No.: 20140214726 as applied to claims above in view of Stewart et al., (Stewart), US PGPub. No.: 20160217674.

 	As per claim 13, it is rejected based on the analysis of claim 1, due to the similarity of the limitations.  
Minato does not specifically teach acquiring by the computer, selecting by the computer, and determining by the computer.
However, Stewart teaches acquiring by the computer, (para. 83); selecting by the computer, and determining by the computer, (para. 121).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor teachings of Minato and Stewart in order to enhance the invention by providing the identifying criteria which may include a type of the sensor as well as location information (a room, space, floor, building, or outside location, for example, where the sensor is located, and/or a geographic location), (Stewart; para. 83).  

 	As per claim 14, Minato teaches a non-transitory computer readable medium storing a computer program which is executed by a computer (i.e. application (program) registered in database (medium for storing); program stored on a non-transitory computer-readable medium for causing a computer to perform) (para. 4, 83, 141; claim 12) to provide;
Minato does not specifically teach program executed by a computer to provide the steps,
	However, Stewart teaches program executed by a computer to provide the steps, (The computer program instructions may also be loaded onto a computer or other programmable data processing apparatus to cause a series of operational steps) (para. 53).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor teachings of Minato and Stewart in order to enhance the invention by providing the identifying criteria which may include a type of the sensor as well as location information (a room, space, floor, building, or outside location, for example, where the sensor is located, and/or a geographic location), (Stewart; para. 83). 
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        11/8/22